Citation Nr: 0740182	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  00-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to service connection for a chronic left 
upper extremity disorder to include a left shoulder disorder 
and a left arm disorder.  

4. Entitlement to service connection for a chronic 
cardiovascular disorder to include arteriosclerotic 
cardiovascular disease, coronary artery disease, and 
hypertension.  

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to July 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and denied the claim.  In May 2000, 
the RO determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a neck disorder, a back disorder, a left upper extremity 
disorder to include a left shoulder disorder and a left arm 
disorder, and a cardiovascular disorder to include 
arteriosclerotic cardiovascular disease, hypertension, and 
angina and denied the claims.  In January 2002, the RO 
reviewed the veteran's claims on the merits and denied them.  
In July 2004, the veteran was afforded a hearing before an 
Acting Veterans Law Judge sitting at the RO.  In January 
2005, the Board remanded the veteran's claims to the RO for 
additional action.  

In November 2006, the Board observed that the Acting Veterans 
Law Judge who had conducted the veteran's July 2004 hearing 
was no longer employed by the Board and remanded the 
veteran's claims to the RO so that he could be scheduled for 
an additional hearing before a Veterans Law Judge sitting at 
the RO.  In April 2007, the Board again remanded the 
veteran's claims to the RO so that he could be scheduled for 
an additional hearing before a Veterans Law Judge sitting at 
the RO.  In June 2007, the veteran submitted a Motion to 
Advance on the Docket.  In October 2007, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  In November 2007, the Board granted 
the veteran's Motion to Advance on the Docket.  

The issue of the veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  A chronic neck disorder was not objectively shown during 
active service or for many years thereafter.  The veteran's 
cervical spine spondylosis has not been shown to have 
originated during active service.  

2.  A chronic back disorder was not objectively shown during 
active service or for many years thereafter.  The veteran's 
lumbar spine spondylosis has not been shown to have 
originated during active service.  

3.  A chronic left upper extremity disorder was not 
objectively shown during active service or for many years 
thereafter.  The veteran's left shoulder impingement syndrome 
has not been shown to have originated during active service.  

4.  A chronic cardiovascular disorder was not objectively 
shown during active service or for many years thereafter.  
The veteran's arteriosclerotic cardiovascular disease, 
coronary artery disease, and hypertension have not been shown 
to have originated during active service.  





CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2007).  

2.  A chronic back disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2007).  

3.  A chronic left upper extremity disorder to include a left 
shoulder disorder and a left arm disorder was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

4.  A chronic cardiovascular disorder to include 
arteriosclerotic cardiovascular disease, angina, and 
hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for a 
chronic neck disorder, a chronic back disorder, a chronic 
left upper extremity disorder, and a chronic cardiovascular 
disorder, the Board observes that the RO issued VCAA notices 
to the veteran in April 2001, February 2002, and January 2005 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  The veteran was 
informed that he should submit all relevant evidence in his 
possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded 
two hearings before Acting Veterans Law Judges sitting at the 
RO.  The hearing transcripts are of record.  The veteran's 
service medical documentation is not of record and was 
apparently destroyed in the 1973 fire at the National 
Personnel Record Center (NPRC).  The RO's repeated attempts 
to associate the veteran's service medical records with the 
claims files have been unsuccessful.  The veteran's Social 
Security Administration (SSA) documentation was requested.  
The SSA informed the VA that the veteran's records had been 
destroyed.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for the initial award of service connection.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claims.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 
2007).  

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno. Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

As noted above, the veteran's service medical documentation 
is not of record and was apparently destroyed in the 1973 
fire at the NPRC.  The veteran's service personnel 
documentation of record states that he received the Korean 
Service Medal with three bronze service stars indicative of 
his participation in three campaigns.  

A.  Chronic Neck Disorder

A January 1990 treatment record from David W. Moon, M.D., 
indicates that the veteran complained of left neck pain.  An 
assessment of neck pain was advanced.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of left upper back pain.  The veteran was 
diagnosed with cervical spondylosis without radiculopathy and 
left thoracotomy residuals.  The VA examiner commented that:

I think that it is less likely than not 
that [any of the veteran's diagnosed 
orthopedic disabilities] were related to 
injuries caused in service or aggravated 
by service.  Some of his left shoulder 
and upper back pain is likely caused by 
fatigue, and that fatigue is secondary to 
surgery which he had as a child.   

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran denied 
having sustained a neck disorder or injury during active 
service.  The accredited representative acknowledged that no 
medical professional had attributed the claimed disorder to 
active service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  As noted above, the veteran's service medical 
documentation is not of record through no fault of the 
veteran.  The first clinical documentation of the claimed 
disability is dated in January 1990, some 32 years after 
service separation.  The fact that the record does not 
reflect the veteran making complaints regarding, or seeking 
treatment until many decades after service, weighs against 
the finding of a nexus between the current condition and 
service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, no competent medical professional has 
attributed the veteran's chronic cervical spine spondylosis 
to active service.  Indeed, the examiner at the March 2005 VA 
examination for compensation purposes specifically rejected 
such an etiological relationship. 

The veteran advances that he sustained a chronic neck 
disorder during his wartime active service.  The Board finds 
the veteran's written statements and testimony to be 
consistent with the circumstances, conditions, and hardships 
of his service during the Korean War.  The veteran is 
competent to make the statement regarding the pain he 
experienced as well as sustaining an injury.  However, the 
Board finds that the veteran is not credible.  The 
credibility of the evidence is a factual issue for the Board.  
See Jandreau.  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App 303 (2007).  The probative evidence of 
record simply does not support the veteran's history.  
Further, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
do not eliminate the need for medical nexus evidence.  They 
merely reduce the evidentiary burden on combat veterans as to 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 
(1996).  

The veteran's claim is supported solely by his own written 
statements on appeal.  Such evidence is insufficient to 
establish an etiological relationship between the veteran's 
chronic cervical spine disorder and his active service in 
general.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic neck disorder.  

B.  Chronic Back Disorder

A November 1993 VA treatment record states that the veteran 
presented a history of back surgery with the removal of two 
left ribs at the age of 10 or 12.  

In his February 1996 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran reported that he 
experienced chronic back pain for which he was seeing a 
doctor.  He clarified that he had two ribs removed prior to 
service entrance.  The veteran believed that his back 
symptoms arose from carrying heavy rucksacks and supplies 
during active service.  In an undated written statement, the 
veteran advanced that "my back surg before (sic) I was in 
the Army."  In an April 2000 written statement, the veteran 
advanced that he exhibited "a hole" in his back upon his 
entry into military service.  

An October 2000 VA treatment record states that the veteran 
complained of left-sided thoracic spine discomfort.  An 
impression of left posterior thoracotomy residuals with pain 
was advanced.  

In an April 1991 written statement, the veteran reiterated 
that he had a "hole in his back" upon service entrance.  He 
asserted that he currently experienced chronic back pain as 
the result of carrying heavy backpacks and sleeping on the 
cold ground during active service.  

In his April 2002 Appeal to the Board (VA Form 9), the 
veteran advanced that "because of the hole in my back I'm 
experiencing a deal of pain across my shoulder & upper 
back."  At the July 2004 hearing before an Acting Veterans 
Law Judge sitting at the RO, the veteran denied having been 
treated for a back disorder during active service.  

At the March 2005 VA examination for compensation purposes, 
the veteran complained of left upper back pain.  The veteran 
was diagnosed with lumbar spondylosis without radiculopathy 
and left thoracotomy residuals.  The VA examiner commented 
that:

I think that it is less likely than not 
that [any of the veteran's diagnosed 
orthopedic disabilities] were related to 
injuries caused in service or aggravated 
by service.  Some of his left shoulder 
and upper back pain is likely caused by 
fatigue, and that fatigue is secondary to 
surgery which he had as a child.   

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran again 
denied having sustained a back disorder or injury during 
active service.  The accredited representative acknowledged 
that no medical professional had attributed the claimed 
disorder to active service.  
The first clinical documentation of a chronic back disorder 
is dated in March 2005, some 47 years after service 
separation.  The fact that the record does not reflect the 
veteran making complaints regarding, or seeking treatment 
until many decades after service, weighs against the finding 
of a nexus between the current condition and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
no competent medical professional has attributed the 
veteran's chronic lumbar spine spondylosis to active service.  
Indeed, the examiner at the March 2005 VA examination for 
compensation purposes specifically rejected such an 
etiological relationship.  

The veteran advances that he either aggravated his 
preexisting post-operative left back disorder or, in the 
alternative, incurred a chronic back disorder during his 
wartime service.  The Board finds the veteran's written 
statements and testimony to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Korean War.  

The veteran is competent to make the statement regarding the 
pain he experienced as well as sustaining an injury.  
However, the Board finds that the veteran is not credible.  
The credibility of the evidence is a factual issue for the 
Board.  See Jandreau.  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App 303 (2007).  The probative evidence of 
record simply does not support the veteran's history.  38 
U.S.C.A. § 1154(b) (West 2002).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

The veteran's claim is supported solely by his own written 
statements on appeal.  Such evidence is insufficient to 
establish an etiological relationship between the veteran's 
chronic lumbar spine disorder and his active service in 
general.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic back disorder.  

C.  Chronic Left Upper Extremity Disorder

A June 1988 treatment record from Dr. Moon states that the 
veteran complained of left shoulder "tickling."  Clinical 
documentation from Dr. Moon dated in May 1989, August 1989, 
and September 1989 indicates that the veteran complained of 
left shoulder pain and popping.  Impressions of shoulder pain 
were advanced.  

In an undated written statement received in January 2000, the 
veteran advanced that he incurred arthritis of the left 
shoulder and arm as the result of the cold weather to which 
he was exposed while stationed in Korea.  

An October 2000 VA treatment record states that the veteran 
exhibited a one centimeter left arm length disparity.  

In his April 2002 Appeal to the Board (VA Form 9), the 
veteran advanced that "because of the hole in my back I'm 
experienced a deal of pain across my shoulder."  At the July 
2004 hearing before an Acting Veterans Law Judge sitting at 
the RO, the veteran denied having been treated for a left 
shoulder disorder during active service.  

At the March 2005 VA examination for compensation purposes, 
the veteran complained of left upper back pain which involved 
the left shoulder.  The veteran was diagnosed with left 
shoulder impingement syndrome and left thoracotomy residuals.  
The VA examiner commented that:

I think that it is less likely than not 
that [any of the veteran's diagnosed 
orthopedic disabilities] were related to 
injuries caused in service or aggravated 
by service.  Some of his left shoulder 
and upper back pain is likely caused by 
fatigue, and that fatigue is secondary to 
surgery which he had as a child.  His 
impingement syndrome is a common finding 
in patients his age which I do not think 
is related to his time in service.  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran denied 
having sustained a left shoulder injury during active 
service.  The accredited representative acknowledged that no 
medical professional had attributed the claimed disorder to 
active service.  

The first clinical documentation of a chronic left upper 
extremity disorder is dated in 1989, some 21 years after 
service separation.  The fact that the record does not 
reflect the veteran making complaints regarding, or seeking 
treatment until many decades after service, weighs against 
the finding of a nexus between the current condition and 
service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, no competent medical professional has 
attributed the veteran's chronic left shoulder impingement 
syndrome to active service.  Indeed, the examiner at the 
March 2005 VA examination for compensation purposes 
specifically rejected such an etiological relationship.  

The veteran advances that he incurred a chronic left upper 
extremity disorder during his wartime service.  The Board 
finds the veteran's written statements and testimony to be 
consistent with the circumstances, conditions, and hardships 
of his service during the Korean War.  The veteran is 
competent to make the statement regarding the pain he 
experienced as well as sustaining an injury.  However, the 
Board finds that the veteran is not credible.  The 
credibility of the evidence is a factual issue for the Board.  
See Jandreau.  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App 303 (2007).  The probative evidence of 
record simply does not support the veteran's history.  38 
U.S.C.A. § 1154(b) (West 2002).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

The veteran's claim is supported solely by his own written 
statements on appeal.  Such evidence is insufficient to 
establish an etiological relationship between the veteran's 
chronic left shoulder impingement syndrome and his active 
service in general.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a chronic left upper 
extremity disorder to include a left shoulder disorder and a 
left arm disorder.  

D.  Chronic Cardiovascular Disorder 

Clinical documentation from Dr. Moon dated in August 1988 and 
September 1988 conveys that the veteran exhibited an abnormal 
stress test in August 1988.  He was diagnosed with 
arteriosclerotic cardiovascular disease and coronary artery 
disease.  

Clinical documentation from McLeod Regional Medical Center 
relates that the veteran underwent cardiac catheterization.  
He was diagnosed with coronary artery disease.  

An April 1990 treatment record from Dr. Moon indicates that 
the veteran exhibited an elevated blood pressure reading.  An 
impression of hypertension was advanced.  A July 1990 
treatment record from Dr. Moon indicates that the veteran was 
diagnosed with arteriosclerotic cardiovascular disease and 
angina.  

At the July 2004 hearing before an Acting Veterans Law Judge, 
the veteran testified that he was initially diagnosed with a 
heart disorder in approximately 1980.  He denied having been 
treated for a cardiovascular disorder during active service.  
At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran again 
denied being treated for a cardiovascular disorder during 
active service.  He believed that he sustained the claimed 
disorder as the result of his post-service deconditioning.  
The accredited representative acknowledged that no medical 
professional had attributed the claimed disorder to active 
service.  

The first clinical documentation of a chronic cardiovascular 
disorder is dated in 1988, some 20 years after service 
separation.  The fact that the record does not reflect the 
veteran making complaints regarding, or seeking treatment 
until many decades after service, weighs against the finding 
of a nexus between the current condition and service.  Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
no competent medical professional has attributed either the 
veteran's chronic arteriosclerotic cardiovascular disease, 
his coronary artery disease, or his hypertension to active 
service.  

The veteran advances that he incurred a chronic 
cardiovascular disorder as a result of his active service 
(post-service de-conditioning).  The veteran's claim is 
supported solely by his own written statements on appeal.  
Such evidence is insufficient to establish an etiological 
relationship between the veteran's cardiovascular disorder 
and his active service in general.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic 
cardiovascular disorder to include arteriosclerotic 
cardiovascular disease, coronary artery disease, and 
hypertension is denied.  


ORDER

Service connection for a chronic neck disorder is denied.  

Service connection for a chronic back disorder is denied. 

Service connection for a chronic left upper extremity 
disorder to include a left shoulder disorder and a left arm 
disorder is denied.  

Service connection for a chronic cardiovascular disorder to 
include arteriosclerotic cardiovascular disease, coronary 
artery disease, and hypertension is denied.  


REMAND

The veteran asserts that service connection for a chronic 
acquired psychiatric disorder to include PTSD is warranted as 
he incurred the claimed disability as the result of his 
Korean War combat experiences, inservice racial attacks, 
and/or inservice sexual trauma.  He indicated at his October 
2007 personal hearing that he had recently had experienced a 
breakthrough as a result of his therapy, and that he recall 
details of a sexual incident that he had previously 
repressed.  The report of the March 2005 VA psychological 
examination for compensation purposes indicates that a 
diagnostic impression of chronic PTSD was advanced.  The 
examiner commented that the veteran "is reporting symptoms 
consistent with PTSD which appear related to his service in 
Korea."  

In reviewing the claims files, the Board observes that 
appropriate action has not been undertaken to verify either 
the veteran's claimed combat-related stressors or his sexual 
assault related stressors.  

Records pertaining to the treatment for PTSD would also be 
helpful in shedding light on this matter.  These records 
would especially valuable since the veteran was reluctant to 
discuss the detail of his sexual assault during his personal 
hearing.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) and the Court holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all VA 
and non-VA post-service treatment of his 
chronic psychiatric disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2005, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then submit the veteran's written 
statements as to his alleged 
combat-related stressors to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification of the 
claimed stressors.  

5.  If and only if a stressor can be 
verified, schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the veteran's 
Korean War-related experiences, reported 
inservice racial harassment, and/or his 
alleged sexual assault; or is in any 
other way causally related to active 
service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


